Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/10/2020 has been entered.
Currently Claims 1-3, 5-9 are pending.  Claims 4 and 10-14 have been cancelled. Claims 6-7 are withdrawn as being drawn to a nonelected invention or species of BRAF and EGFR and the exon 19 deletion.  
The following rejections for claims 1-3, 5, 8-9 are newly applied.  
This action is NONFINAL. 
 
Withdrawn Rejections
	The 35 USC 112 and 35 USC 103 made in the previous office action are withdrawn based upon amendments to the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-3, 5, 8-9 are rejected as failing to comply with the written description requirement.  The claims are drawn to the recitation “a majority of which has a size of about 2000bp”.   This proposed amendment is considered new matter as the specification does not describe “a majority of which”.  The reply points to paragraph 73 of the filed specification.  The specification states that the majority of exoDNA isolated from highly metastic B16F10 and 4T1 cell lines centered around 2000 nucleotides wherein size distribution of exoDNA from poorly metastic cell lines was predominantly in the 100-200 nt range.  Therefore the specification appears to support particular cell types have particular size ranges, but does not support a recitation of isolating from any sample genomic DNA a majority of which has a size of about 2000 bp.  As such this . 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3, and 5  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Balaj et al. (Nat Commun February 2011 Vol. 2, as cited on the IDS of 12/19/2017).  
Balaj et al. teaches a method of isolating DNA from microvesicles (abstract).  With regard to claim 1, Balaj et al. teaches obtaining a sample comprising exosomes and isolated genomic DNA was performed (p. 8 1st paragraph).  Balaj et al. teaches that the DNA was from cancerous tumor cells (page 7 CELLS) and as such it is from a subject with cancer.  Balaj et al. teaches that SNP analysis was performed to detect genomic mutations associated with cancer (p. 9).  Balaj et al. teaches that the genomic DNA from the exosome was amplified such that 1.6 kbp was isolated (p. 4 1st paragraph).  It is noted that this would be encompaaed by the “about 2000 bp”.  As there is no limiting definition in the specification, the examiner is reading the limitation broadly as any size which is greater than 1500 bp, and as such Balaj et al. teaches such a limitation.  
nd para).  
	With regard to claim 5, Balaj et al. teaches a method of using allele specific PCR (qRT PCR and qPCR) (p. 8 2nd column).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 8-9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balaj et al. (Nat Commun February 2011 Vol. 2, as cited on the IDS of 12/19/2017) in view of Schmid et al. (Clin Cancer Research 2009 Vol 15 p. 4554) (Schmid was previously recited). 
st paragraph).  Balaj et al. teaches that the DNA was from cancerous tumor cells (page 7 CELLS) and as such it is from a subject with cancer.  Balaj et al. teaches t that SNP analysis was performed to detect genomic mutations associated with cancer (p. 9).  Balaj et al. teaches that the genomic DNA from the exosome was amplified such that 1.6 kbp was isolated (p. 4 1st paragraph).  It is noted that this would be encompaaed by the “about 2000 bp”.  As there is no limiting definition in the specification, the examiner is reading the limitation broadly as any size which is greater than 1500 bp, and as such Balaj et al. teaches such a limitation.  However, Balaj et al. does not teach selecting a therapeutic or detecting EGFR mutations.  
Balaj et al states that EGFR mutations can be detected in tumors (p. 6 last para). With regard to claims 2 and 8-9, Schmid et al. teaches a method of selecting a patient with cancer based upon mutations (p. 4554 last para).  Schmid et al. teaches contacting DNA with reagents to detect mutations in BRAF and EGFR (p. 4555 1st column 3rd para).  Although Schmid et al. does not teach analyzing exosomal DNA, Balaji teaches such an analysis and suggests that EGFR mutations can be detected.  
With regard to claim 2, Schmid et al. teaches that EGFR mutations are associated with responsiveness of TKI therapy (p 4558).  As such suggests selecting therapeutics based upon these mutations. 
With regard to claims 8-9, Schmid et al. teaches the detection of exon 19 deletion (table 1, and table 2).  Balaj et al. teaches that the exosome derived DNA can be used with regard to detect the presence of mutations (p 8-9).  As such it would be obvious to screen any known cancer associated mutation to determine if the presence or 
Although Balaj et al. does not specifically detect the presence of these 2 markers in genomic DNA from exosomes in patients that were selected for, Balaj et al. suggests that one can use exosomal DNA and detect mutations and as such it would be prima facie obvious to one of ordinary skill in the art to select known cancer subjects and detect the presence or absence of known cancer associated markers in exosomal DNA.  The ordinary artisan would have a reasonable expectation of success as Balaj et al. teaches that exosomal DNA can be used to characterize phenotypes in cancer (para 7-8) and Schmid et al. teaches one can select patients with cancer for analysis.   
Conclusion
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634